                Case 8:20-cv-03290-PJM Document 89 Filed 12/23/20 Page 1 of 1



                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND

   PETER J. MESSITTE                                                                    6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                          GREENBELT, MARYLAND 20770
                                                                                               301-344-0632


                                               MEMORANDUM

      TO:            Counsel of Record

      FROM:          Judge Peter J. Messitte

      RE:            Rothman et al. v. Snyder
                     Civ. No. PJM-20-3290

      DATE:          December 23, 2020

                                                      ***

      Defendant Snyder proposed filing an unredacted supplemental declaration in response to
      Plaintiffs’ unredacted supplemental notice filed on December 21, 2020, ECF No. 77. Each of the
      parties’ filings contain negative accusations against the other. The Court reluctantly permitted
      Defendant Snyder to file his supplemental declaration without redactions, as Plaintiffs’ earlier
      unredacted filing (including the allegations contained in the attached New York Times article)
      opened the door to allowing Mr. Snyder’s response.

      Henceforth, however, to assure compliance with the nondisparagement provision of the Court’s
      order of November 19, 2020, to the extent that any filings contain—if absolutely necessary—
      negative accusations, they should not be filed publicly in unredacted form unless approved by
      the Court. They should initially be filed under seal, and both sides shall have the opportunity to
      propose redactions directly to the Court before a filing containing negative accusations is
      publicly made.

      Despite the informal nature of this ruling, it shall constitute an order of the Court, and the Clerk
      is directed to docket it accordingly.


                                                                        /s/
                                                                  PETER J. MESSITTE
                                                            UNITED STATES DISTRICT JUDGE

      cc:     Court file
